Citation Nr: 9919921	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of October 1996 from the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 18, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The veteran contends in essence, that he is entitled to 
service connection for PTSD.  He alleges that he served under 
combat conditions during the Korean War and was exposed to 
numerous stressors.  On the occasions of his hearings on 
appeal in August 1997 and in May 1999, he testified regarding 
these stressors.  He testified that in the spring of 1954 he 
was assigned to battery C of the 63 Field artillery battalion 
under the command of the 24th infantry division.  He stated 
that he was located past the demilitarized zone (DMZ) and 
that he served as a gunner and on patrols where he was 
exposed to artillery fire nightly.  The veteran further noted 
that his unit was assigned to protect the Freedom Bridge and 
that the area was mined.  He indicated that he witnessed 
another serviceman lose his leg stepping on a landmine. He 
testified that he relieved a guard on duty whose throat had 
been slit by the North Koreans who also conducted other acts 
of sabotage towards his unit.  The veteran testified that the 
largest stressor occurred around the summer of 1954 when he 
was attempting to cross a river with some other servicemen, 
and two of them were swept away and drowned, and he nearly 
drowned as well.  

Service medical records contain no reference to psychiatric 
problems, nor do they verify any of his claimed stressors.  
His DD-214 lists his military occupational specialty as a 
cook.  He received the Korean Service Medal, the National 
Defense Service Medal and the United Nations service medal. 

In September 1996 the veteran underwent a VA examination.  He 
gave a history of his claimed inservice stressors, including 
the drowning of the two men in his unit and his witnessing a 
man severely maimed in a landmine explosion.  He also gave a 
history of having served as a gunner, as number 2 man on a 
howitzer and as a truck driver, although his DD-214 was noted 
to show that he was a cook.  Symptoms described included 
complaints of flashbacks; startle reaction to backfire sounds 
and fireworks; avoidance of people and places that remind him 
of Korea; survivor guilt; intrusive thoughts and depression.  
The diagnoses rendered included PTSD, chronic, delayed and 
dysthymic disorder.  This examination is noted to have 
utilized the diagnostic criteria from the DSM-III-R.

It is the opinion of the Board that additional development of 
the veteran's case is necessary prior to further appellate 
consideration thereof.  First, the diagnosis of PTSD is based 
entirely on stressors elicited from the veteran that have not 
been verified.  His DD-214 does not reveal the issuance of 
any awards or decorations that would give rise to a 
presumption of exposure to combat stressors.  The RO is noted 
to have attempted to initiate stressor verification by 
sending the veteran a letter requesting stressor information 
in August 1996.  The veteran did not reply to this request 
for information.  His attorney has alleged that the veteran's 
service personnel records were destroyed by a fire at the 
National Personnel Records Center (NPRC) in 1973, but there 
is nothing of record to confirm this allegation.  Apart from 
the August 1996 letter to the veteran, the RO has not 
attempted to verify his stressors by contacting the NPRC or 
other records repositories in an attempt to secure the 
veteran's service personnel records or reports from his unit.  

Furthermore, while this appeal was pending, the applicable 
rating criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999, and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(to be codified at 38 C.F.R. § 3.304(f) (1999)).  These 
changes reflect the decision of the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Court in Cohen discussed the three elements needed to 
establish service connection for PTSD:  1. A current, clear 
medical diagnosis of PTSD, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; 2. credible supporting evidence that the 
claimed in-service stressor occurred and 3. medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The amended 38 C.F.R. § 3.304(f) states that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.  In this case, 
the veteran's allegations of serving under combat conditions 
remain unverified.

Finally, the Board observes that under the decision in Cohen, 
"the diagnostic criteria for a stressor now in effect for VA 
adjudication under DSM-IV differ substantially from those in 
DSM-III-R, in that there no longer is the requirement that 
the stressor be outside the range of usual human experience 
and be markedly distressing to almost anyone."  In essence, 
the Court notes that the requirement has been changed from an 
objective to subjective criteria, which may allow for the 
person with certain predisposition to be diagnosed with PTSD 
due to a stressor which would not be sufficient to trigger it 
in most people.  Another examination should be conducted to 
clarify the diagnosis of the veteran's claimed psychiatric 
disorder, using the DSM IV, in accordance with the Cohen 
decision. 

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
psychiatric disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should arrange for a 
representative of the VA to contact the 
veteran with regard to developing 
specific information concerning the 
stressor incidents, which he claimed that 
he experienced in Korea.  The veteran 
should be requested to furnish additional 
information with regard to the events and 
incidents he cites as stressors; in 
particular, the RO should advise him that 
he should furnish information as specific 
as possible as to the names, dates, and 
places of such events, and the persons 
involved therein.  Specifically, he 
should be requested to provide additional 
information regarding the circumstances 
including the drowning of the two 
servicemen, the mine explosion that 
wounded a fellow serviceman, and various 
hostile attacks and acts of sabotage by 
the North Koreans against the veteran's 
unit.  Additional information regarding 
the specific duties assigned to the 
veteran while serving in Korea should 
also be obtained.  The veteran should be 
aware that in the absence of the 
requested specifics, no verification will 
be possible.

3. The RO should obtain a complete copy 
of the veteran's service personnel file, 
including his 201 file, from the National 
Personnel Records Center in St. Louis, 
Missouri.

4.  Thereafter, the RO should review the 
claims folder and prepare a summary of all 
the claimed stressors.  This summary and 
all associated documents should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.  
They should be requested to provide any 
additional information beyond that already 
provided which might corroborate the 
veteran's alleged stressors.  Any 
information obtained is to be associated 
with the claims folder.

5.  The RO should arrange for the veteran 
to be accorded an examination by a board 
of two VA psychiatrists, if available, 
who have not previously examined him to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If the diagnosis of 
PTSD is deemed appropriate, the examiners 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO and state whether 
it was sufficient to cause PTSD.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  The claims folder must be 
made available to the examiners for 
review prior to, and during, the 
examination.

6.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD in light of 64 Fed. Reg. 32807-32808 
(June 18, 1999) (to be codified at 38 
C.F.R. § 3.304(f) (1999) and Cohen, 
supra.  If any action is adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.  The veteran and his attorney 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant need take no action until otherwise notified, but 
he and/or his attorney may furnish additional evidence and 
argument to the RO while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).  The appellant is further 
advised that he has a duty to assist the RO in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










